     Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


SHARON F. CLARK,                                  *
10165 Log Cabin Road
Denton, MD 21629,                                 *

                                                  *
                          Plaintiff,
                                                  *
v.                                                    Civil Action No. __________
                                                  *
NCI INFORMATION SYSTEMS, INC.
11730 Plaza America Drive                         *
Reston, VA 20190,
                                    *
                  Defendant.
________________________________________________________________________

              COMPLAINT AND DEMAND FOR JURY TRIAL
________________________________________________________________________

                                       I. INTRODUCTION

      Sharon F. Clark, Plaintiff, by John B. Stolarz, her attorney, files this Complaint against

NCI Information Systems, Inc. (“NCI”) for Retaliation in violation of the False Claim Act,

31 U.S.C. § 3730(h).



                              II. JURISDICTION AND VENUE

      1. This Court has jurisdiction of this action by reason of 28 U.S.C. § 1331, and pursuant

to 31 U.S.C. § 3730 (h).

      2. Venue is proper in this Court pursuant to 31 U.S.C. § 3730(h) because the

Defendant transacts business in this judicial district.

      3. Defendant is subject to personal jurisdiction of this Court pursuant to Md.Ann.Code,



                                                 1
  Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 2 of 13



Courts & Judicial Proceedings Article § 6-103(b)(1).



                                       III. PARTIES

   4. Plaintiff Sharon F. Clark resides at 10165 Log Cabin Road, Denton, MD 21629.

Throughout her employment at NCI, the Plaintiff worked out of her office at her residence.

   5. Defendant NCI is a Virginia corporation which, at all times relevant herein,

maintained a Maryland office at 10165 Log Cabin Road, Denton, MD 21629. Further,

Defendant transacts business in Maryland.



                                         IV. FACTS

   6. The Plaintiff began working for NCI as a Medical Review Project Manager in

approximately 2015.

   7. In early 2018 Defendant NCI named the Plaintiff as the Medical Review Manager

(“MRM”) on Defendant’s Payment Error Rate Measurement contract ("PERM") with the

Centers for Medicare & Medicaid Services (“CMS”), a federal agency of the United States

Department of Health and Human Services.



                         PERM CONTRACT PROCEDURES.

   8. CMS created PERM program to comply with the Improper Payments Information

Act that requires federal agencies to identify programs that may be susceptible to significant

improper payments, estimate the amount of improper payments, submit those estimates to

Congress, and report on the actions the agency is taking to reduce improper payments.

   9. The PERM contract, awarded to NCI, was intended to measure improper payments


                                               2
  Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 3 of 13



for medical care in Medicaid and Children’s Health Insurance Program (CHIP) and produces

error rates for each program. The error rates are based on reviews of the fee-for-service,

managed care, and eligibility components of Medicaid and CHIP.

   10. NCI’s work under the PERM contract was as follows: Lewin Group, a contractor

hired by CMS, would obtain and forward to NCI a selected sample, from every State, of

payments made by Medicaid to healthcare providers rendering medical care to individuals

covered by Medicaid. The information sent by the Lewin Group is sometimes referred to

herein as “Paid Claims,” or “Claims.”

   11. The Paid Claims sample sent by the Lewin Group to NCI contained the name of the

healthcare provider, the date of medical service, the ICD Codes (the ICD code identifies a

diagnosis and describes a disease or medical condition), the CPT codes (the code used to

describe the condition or disease being treated, also known as the diagnosis), the identity of

the Medicaid patient, and the amount paid by Medicaid to the healthcare provider.

   12. After receiving the Paid Claims sample from the Lewin Group, NCI’s Medical

Records Department (also referred to herein as the “Records Department”) sent letters to

the healthcare providers requesting, within 45 days, supporting documentation for the

medical services provided by the healthcare provider to the individual covered by Medicaid.

This supporting documentation is sometime referred to herein as “Backup Documentation.”

   13. After receipt of Backup Documentation from the healthcare providers the

documents received were required, by the PERM contract, to be reviewed for correctness

and completeness by NCI’s First Touch Team. The First Touch Team was a Quality

Assurance (“QA”) step to be conducted by a group of nurses hired for that purpose.

   14. After review by the First Touch Team, the Medical Records Department would


                                               3
  Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 4 of 13



transmit the Backup Documentation, to the Medical Review Department (also referred to

herein as the “Review Department”).

    15. The Medical Review Department, of which the Plaintiff was Manager, would review

the Backup Documentation to determine whether the amount paid to the healthcare

provider for each medical service was correct. If the Paid Claim was correct the Review

Department approved the claim. .If the medical service was billed incorrectly the Review

Department would code it as such and the State would need to work on getting that portion

repaid to Medicaid.

    16. CMS held monthly Touchpoint meetings with the States, and certain NCI personnel

A CMS representative, assigned to that State, also attended. The discussion included issues

raised by the State, the review process, any applicable State policies, and onsite visits to the

State Medicaid offices.



                 NCI’S VIOLATIONS OF THE PERM CONTRACT.

    17. The primary problem encountered by the Medical Review Department was that the

Backup Documentation for Paid Claims, received by the Records Department from the

healthcare providers, was often incomplete. Other times the healthcare provider’s response

advised the Records Department that the date of service was incorrect, or that the healthcare

provider did not provide the medical treatment set forth in the claim. The inaccurate or

incomplete documentation is sometimes referred to herein as “Deficient Documentation.”

    18. It became evident to the Plaintiff that the Deficient Documentation problem arose

because the First Touch Team failed to ensure that the Backup Documentation was accurate

and complete before it was transmitted to the Review Department.


                                               4
  Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 5 of 13



   19. The result was that NCI's Records Department did not follow up on the Deficient

Backup Documentation to obtain the correct and complete supporting medical

documentation from the correct healthcare provider.

   20. Instead, the Records Department forwarded the Deficient Documentation for the

Paid Claims to the Medical Review Department.

   21. The Review Department was unable to complete its review of Payment Information

which had incorrect or Deficient Documentation. The Claims which the Review

Department was unable to review because of Deficient Documentation are sometimes

referred herein as “Unresolved Claims.”

   22. A complicating factor for the Review Department was that NCI’s software program

did not allow the Review Department to send the Unresolved Claims back to the Records

Department to obtain the correct information and/or Backup Documentation.

   23. The reason for this is that NCI chose not to build the PERM 360 computer system

as required by NCI's contract bid. Instead, Defendant chose to use the less expensive

Statistical Modeling and Estimation of Software Reliability Functions software program

("SMERF") to process the work under the contract. The SMERF software was limited due

to its inability to interface with other applications in use by NCI on the PERM contract.

Plaintiff became aware of this incompatibility when she reviewed NCI’s bid to obtain the

PERM. Plaintiff concluded that this was a violation of NCI's contract with CMS.

   24. This inability to send the unresolved Claims back to the Records Department for

follow up caused a large backlog in the Review Department work queue that was not

resolved while the Plaintiff was employed by the Defendant.




                                              5
  Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 6 of 13



                      PLAINTIFF’S EFFORTS TO HAVE NCI
                    COMPLY WITH ITS CONTRACT WITH CMS.

    25. After the Plaintiff began working on the PERM contract every two months the

Plaintiff and entire PERM management team met with Mary Kay Kohuts, who is NCI’s

Quality Assurance Director and, Program Director Carlis Faler, and Chad Landtroop,

Plaintiff’s supervisor, to discuss the benchmarks established by NCI for reviewing the

Claims received from Lewin. During these meetings Plaintiff repeatedly reported that the

inability to return the Unresolved Claims to the Records Department for followup created a

large backlog of Unresolved Claims in the Review Department.

    26. From July 2019 to March 30, 2019 Plaintiff attended weekly meetings with Chad E.

Landtroop, Plaintiff’s supervisor, to discuss the work of the Review Department. Plaintiff

also submitted weekly reports to Mr. Landtroop with the status of the claims received by the

Review Department. During the meetings, and in the reports, Plaintiff repeatedly advised her

NCI supervisors that:

    A. The Review Department could not review Claims sent over by the Records
       Department with incorrect or Deficient Documentation;

    B. The software program would not allow the Review Department to return the
       Unresolved Claims to the Records Department for follow up.

    B. The software deficiency caused a large back log of Unresolved Claims in the Review
       Department.


    27. The Deputy Director was frequently notified of this software problem. The answer

that the Plaintiff received was that this was not a priority and that it would be addressed at

another time.

    28. Defendant NCI withheld the true extent of the problems it was experiencing with

the SMERF software system from CMS for fear of corrective action from CMS.

                                               6
  Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 7 of 13



   29. Rather than admitting to CMS that the processing of Claims was actually held up in

Review Department queues, Defendant NCI lied to CMS advising them that the Claims

were never received. The individual States were also told falsely that NCI had not received

the Paid Claims information requiring the States to resubmit the same information.

   30. The States that submitted the data samples were also not made aware of the back log.

   31. The following are examples of some of Plaintiff’s efforts to remedy the PERM

contract violations by NCI:

   A. On April 12, 2019 Plaintiff sent an email to Laurie Hobby, in NCI’s Information
      Technology (“IT”) Department, concerned about the inability to move Unresolved
      Claims back to the Records Department for follow up. Plaintiff’s intent in sending
      this email was for the purpose of having NCI take corrective action to remedy the
      violation of its contract with CMS.

   B. On April 30, 2019 Plaintiff met with John Louallen to discuss aging claims and the
      Review Department’s inability to move non-processable Unresolved Claims back to
      the Records Department for follow up. Plaintiff’s meeting was for the purpose of
      having NCI take corrective action to remedy the violation of its contract with CMS.

   C. On June 6, 2019 Plaintiff met with John Louallen and, again, reported that the
      Unresolved Claims were sitting in the Review Department work queue because of
      the inability to return them back to the Records Department for follow up. Plaintiff
      further told Mr. Louallen that because of deficient documentation and the inability
      to send the claims back to Records for followup, the claims remained untimely and
      needed to be processed. Plaintiff’s meeting was for the purpose of having NCI take
      corrective action to remedy the violation of its contract with CMS.

   D. On June 10, 2019 Plaintiff sent Mr. Louallen an email about the continuing problem
      the Review Department had with SMERF because the backlog of Unresolved Claims
      was in the hundreds. Plaintiff suggested that the software be modified to enable the
      Review Department to send the Unresolved Claims back to the Records Department
      for follow up. Plaintiff’s email was for the purpose of having NCI take corrective
      action to remedy the violation of its contract with CMS. Mr. Louallen was not
      willing to modify the software to give the Review Department the ability to do so.

   E. On June 12, 2019 Plaintiff met with John Louallen and Dorothy Foster to discuss
      the backlog of Unresolved Claims in Review Department work queues. Plaintiff was
      concerned that the claims coming to the Review Department were not reviewed by
      the First Touch Team to ensure that they were correct and complete. Plaintiff’s
      meeting was for the purpose of having NCI take corrective action to remedy the

                                              7
Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 8 of 13



    violation of its contract with CMS.

 F. On June 17, 2019 Plaintiff held a meeting with John Louallen and Dorothy Foster
    to report continuing concerns regarding the Medical Record Department sending
    over Claims with Deficient Documentation to the Review Department, thereby
    creating a backlog of non-processable claims. Plaintiff’s meeting was for the purpose
    of having NCI take corrective action to remedy the violation of its contract with
    CMS.

 G. On June 18, 2019 Plaintiff set up a meeting with Mr. Louallen to discuss California's
    issues with their claims. The State of California had been requesting a decision on
    the claims that had been sent in for evaluation by NCI, but the Review Department
    was unable to evaluate and approve the claims because Backup Documentation that
    was sent to NCI was either misplaced or lost by Records Department. Plaintiff's
    meeting was for the purpose of having NCI take corrective action to remedy the
    violation of its contract with CMS.

 H. On June 26, 2019 Plaintiff met with Dorothy Foster, the Records Department
    Manager, and the Records team regarding problems with the First Touch Team
    process because the Paid Claims that were being sent over to the Review
    Department had Deficient Documentation. Plaintiff advised Ms. Foster that this was
    again impacting the ability to process the claims accurately or timely by the Review
    Department. Plaintiff’s meeting was for the purpose of having NCI take corrective
    action to remedy the violation of its contract with CMS. Ms. Foster denied that the
    backup documentation sent to the Review Department was deficient. Plaintiff's
    meeting was for the purpose of having NCI take corrective action to remedy the
    violation of its contract with CMS.

 I. On July 12, 2019 Plaintiff met with Chad Landtroop, John Louallen, Laurie Hobby,
    who was the Applications Lead and Nital Patel, who was the Senior Applications
    staff member assigned to PERM, to address the Review Department’s inability to
    move Unresolved Claims back to the Records Department. Plaintiff’s meeting was
    for the purpose of having NCI take corrective action to remedy the violation of its
    contract with CMS. Although Plaintiff was assured that they would prioritize the
    Review Department’s issues, nothing was ever actually done.

 J. On July 19, 2019 Plaintiff met with Chad Landtroop and discussed the backlogged
    claims due to the communication problems with the SMERF software and the
    inability of the Review Department to send Unresolved Claims back to the Records
    Department for follow up. Plaintiff sought access to the software codes needed to
    enable the Review Department to send the Uresolved Claims to the Records
    Department for followup. Plaintiff was advised that The IT Department was the
    only staff that could move these claims where they needed to go, but they had other
    priorities. Plaintiff’s meeting was for the purpose of having NCI take corrective
    action to remedy the violation of its contract with CMS.


                                          8
Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 9 of 13



 K. On July 25, 2019 Plaintiff attended a PERM meeting with Mary Kay Kohut, who
    was the QA Director, and the PERM management. Ms. Kohut asked about the
    backlog of Claims in the Review Department. Plaintiff told her that the backlog of
    Claims was caused by Deficient Documentation received from the Records
    Department, but which Plaintiff was unable to send back for follow up by the
    Records Department. Chad Landtroop told the group that he would prioritize a
    modification with the Information Technology Department. Plaintiff’s meeting was
    for the purpose of having NCI take corrective action to remedy the violation of its
    contract with CMS. However, that did not occur while the Plaintiff was employed
    by NCI.

 L. On August 1, 2019 Plaintiff met with Chad Landtroop, Nital Patel and Laurie
    Hobby about the backlog of Unresolved Claims and about the inability to utilize
    certain software codes which would permit he Review Department to send the
    Unresolved Claims back to the Records Department for follow up. Plaintiff’s
    meeting was for the purpose of having NCI take corrective action to remedy the
    violation of its contract with CMS.

 M. On August 8, 2019 Plaintiff met with John Louallen, Kerri Hillis, Dorothy Foster
    regarding California’s concerns about the Claims submitted by that State. Those
    concerns were NCI’s denial of receipt of Claims submitted by California. NCI staff
    had not been permitted to share with California that in fact they had received
    medical documentation on many of their claims. Mr. Louallen stated that we would
    work with them ( California) to have their documents resent

 N. On August 23, 2019 the Plaintiff met with Chad Landtroop to go over the Review
    Department about the backlog of Unresolved Claims due to other IT priorities.
    Plaintiff discovered that the Records Department manager told her team to pass the
    Claims with Deficient Documentation to the Review Department without review by
    the First Touch Team because that step had not been implemented by the Records
    Department. Plaintiff’s meeting was for the purpose of having NCI take corrective
    action to remedy the violation of its contract with CMS.

 O. On September 3, 2019 Plaintiff met with Chad Landtroop to discuss work that was
    lost on August 28, 2019 and August 29, 2019 because the electronic faxes were not
    functioning. All of the medical documentation previously received from healthcare
    providers was lost. NCI’s Records Department was required to obtain new
    document backup from the healthcare providers. The Medical Record Manager
    said she was not aware of the system disruption. Chad Landtroop directed everyone
    not to mention this in State Meetings or to CMS until he chose to advise them of the
    delay.

 P. As of September 17, 2019 there were still 350 Unresolved Claims in the Review
    Department’s work queue that had Deficient Documentation, but could not be
    returned to the Records Department for followup.


                                          9
 Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 10 of 13



   Q. On October 2, 2019- Plaintiff met with her Review management team to discuss the
      Unresolved Claims because of Deficient Backup and the inability to send them back
      to the Records Department for follow up. Those issues were addressed so they
      could be aware of the status as these issues had been ongoing for months with no
      resolution.

   R. On October 2, 2019 Plaintiff met with other members of the PERM management
      team and CMS to discuss the deficient processing of the claims; lack of updates on
      the PERM systems and loss of SMERF access for 2 days. Plaintiff, and other NCI
      employees were instructed not to share the backup problems with CMS.

   S. On November 8, 2019 Plaintiff, again, spoke with Chad Landtroop to do something
      about the inability to return Claims with Deficient Back up to the Records
      Department because backlog of Unresolved Claims was increasing. Plaintiff’s
      meeting was for the purpose of having NCI take corrective action to remedy the
      violation of its contract with CMS. Mr. Landtroop said he had it on his list to be
      addressed. Plaintiff’s conversation was for the purpose of having NCI take corrective
      action to remedy the violation of its contract with CMS

   T. About a week before March 30, 2020, during a weekly meeting, Plaintiff again
      complained once again about the backlog of Unresolved Claims caused by the
      software incompatibility. Plaintiff’s meeting was for the purpose of having NCI take
      corrective action to remedy the violation of its contract with CMS.


   32. Throughout this time Mr. Louallen and Mr. Landtroop instructed the Plaintiff not to

share information about the large backup of Unresolved Claims with CMS.

   33. NCI’s actions constituted a concerted effort to keep CMS in the dark about NCI’s

failure to meet deadlines mandated by the PERM contract.

   34. On March 30, 2020, the Plaintiff was scheduled for a telephone conference with Mr.

Landtroop to discuss individual Claims that were being looked at for accuracy by CMS. This

is a process step that CMS conducts with each contractor.

   35. Instead of discussing the stated issues, Mr. Landtroop directed the Plaintiff to look at

an email from Clay H. Worley, NCI’s Chief Human Resources Officer, terminaing Plaintiff’s

employment. Plaintiff was advised that the termination was requested by CMS.



                                             10
 Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 11 of 13




    36. Defendant’s stated reason that CMS requested that Plaintiff be removed from the

PERM contract was false because, up to this time, neither NCI nor CMS raised any issues

with Plaintiff’s performance on the PERM contract.

    37. Defendant’s stated reason for terminating Plaintiff’s employment was a pretext

because on her March 9, 2020 Performance Evaluation, Chad E. Landtroop, Plaintiff’s

supervisor, rated Plaintiff’s performance as “Successful” for the period ended December 31,

2019. Mr. Landtroop’s comment on the Performance Evaluation was:

    “Sharon is a valuable member of the PERM team. She has taken to the [Review]
    manager role with great vigor. PERM processes require a substantial learning curve and
    Sharon has taken to each challenge would vigor. She is a team player and a pleasure to
    have on the PERM RC team. I look forward to many additional years of success on the
    PERM with Sharon.”


    38. Plaintiff’s termination was in direct retaliation for bringing to Defendant’s attention

the numerous violations of the PERM contract.



                                     IV. COUNT ONE.

            Retaliation in Violation of False Claim Act, 31 U.s.c. § 3730(h).

    39. The foregoing paragraphs are incorporated in this Count.

    40. Section 3729(a)(1)(A) of the FCA prohibits any person from "knowingly present[ing],

or caus[ing] to be presented, a false or fraudulent claim for payment or approval." 31 U.S.C.

§ 3729(a)(1)(A). Section 3729(a)(1)(B) of the FCA prohibits any person from "knowingly

mak[ing], us[ing], or caus[ing] to be made or used, a false record or statement material to a

false or fraudulent claim." 31 U.S.C. § 3729(a)(1)(B).




                                               11
 Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 12 of 13




    41. As the foregoing shows, the Plaintiff made numerous attempts to have NCI correct

the breaches of the PERM contract with CMS.

    42. Upon information and belief, Defendant NCI billed CMS for work that was not

done or incomplete. Defendant’s false billings for incomplete work, or work not done,

under the contract constituted a violation of 31 U.S.C. § 3729.

    43. Plaintiff’s attempts to correct the deficiencies in the claim review process was based

upon Plaintiff’s belief that NCI was violating, or soon would be violating the False Claims

Act.

    44. Plaintiff’s attempts to have NCI correct the deficiencies was a protected activity

designed to stop the violation , or a potential violation, of NCI’s contract with CMS, a

violation of the False Claims Act.

    45. Defendant clearly knew about Plaintiff’s protected activity and terminated the

Plaintiff on account of her protected activity.

    46. NCI had a duty under the False Claims Act, 31 U.S.C.§ 3730(h) to refrain from

taking retaliatory actions against employees who take lawful actions under the False Claims

Act or other efforts to stop contract violations and/or false billings, prohibited by the False

Claims Act.

    47. As a result of the retaliatory termination, the Plaintiff suffered a loss of wages and

benefits resulting in a significant financial strain on the Plaintiff. As a further result of the

termination, Plaintiff suffered severe emotional distress, humiliation, embarrassment and

harm to Plaintiff’s reputation.




                                                  12
  Case 1:21-cv-01191-GLR Document 1 Filed 05/15/21 Page 13 of 13




                                         V. PRAYER FOR RELIEF.

     Wherefore Plaintiff respectfully requests that she be awarded the following relief:

     A. Back pay for lost wages and employment benefits, estimated at $ 75,000.00;

     B. Other expenses incurred by the Plaintiff;

     C. Compensatory damages, including, but not limited to, emotional distress, humiliation,

embarrassment, and damage to reputation in the amount of $ 500,000.00;

     D. Punitive damages in the amount of $ 1,000,000.00;

     E. Attorney fees, expert fees and other litigation expenses; and

     F. And for such other and further relief, as may be appropriate under the circumstances.



                                                             /s/ John B. Stolarz
                                                             John B. Stolarz
                                                             U.S.D.C. No.: 01929
                                                             The Stolarz Law Firm
                                                             6509 York Road
                                                             Baltimore, MD 21212
                                                             (410) 532-7200
                                                             (410) 372-0529 (fax)
                                                             stolarz@verizon.net

                                                             Attorney for Plaintiff


                                       DEMAND FOR JURY TRIAL

    Sharon F. Clark, Plaintiff, by John B. Stolarz, her attorney, demands a jury trial on all
issues.

                                                             /s/ John B. Stolarz
                                                             John B. Stolarz

                                                             Attorney for Plaintiff
W:\5373\Pleadings\Complaint and Demand For Jury Trial.wpd



                                                            13
